ACCEPTED
                                                                                      04-14-00398-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 4/24/2015 2:25:48 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK


                      No. 04-14-00398-CV
                                                             FILED IN
                        IN THE COURT OF APPEALS       4th COURT   OF APPEALS
                                                       SAN ANTONIO, TEXAS
                FOURTH COURT OF APPEALS JUDICIAL DISTRICT
                                                      4/24/2015 2:25:48 PM
                           SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                              Clerk

                         ALMA L. GOMEZ, ET AL.,
                                         Appellants
                                       vs.
                  HONDA MOTOR COMPANY, ET AL.,
                                   Appellees

       APPELLANTS’ MOTION FOR EXTENION OF TIME TO FILE
                     REHEARING MOTION


TO THE JUSTICES:

       Appellants Alma L. Gomez and Alberto F. Gomez, individually

and as next friend of Jorge Elias Gomez, a deceased minor and on

behalf of the Estate of Jorge Elias Gomez, a deceased minor, and

Yolanda Medellin, individually and as next friend of Jesus Medellin

requests this Court extend the deadline by which Appellants must

file their rehearing motion by 30 days.1 This Court issued its Opinion


1The  undersigned is in need of an extension based on her pre-planned family
vacation to Disney World that will occur next week. The undersigned is also
burdened by other deadlines expiring before the rehearing motion is due: No.
04-15-00127-CV, El Caballero Ranch, et al. v. Grace River Ranch, Inc. (this Court;
appellate brief); No. 14-0917, Highway 205 Farms, et al. v. City of Dallas
(Supreme Court of Texas; reply brief); No. 15-0020, In re Highway 205 Farms, et
al. (Supreme Court of Texas; reply brief).


                                       -1-
on April 22, 2015, making Appellants’ rehearing motion due on May

7, 2015. If this Court grants the Motion, Appellants rehearing motion

will be due on June 8, 2015.

                                       Respectfully submitted,

                                       KELLER STOLARCZYK PLLC
                                       234 West Bandera Road #120
                                       Boerne, Texas 78006
                                       Tele: 830.981.5000
                                       Facs: 888.293.8580

                                       /s/Kimberly S. Keller
                                       Kimberly S. Keller
                                       SBN: 24014182

                                       APPELLATE ATTORNEY        FOR
                                       APPELLANTS




                                 -2-
           CERTIFICATE OF CONFERENCE & SERVICE

      On April 23, 2015, I conferred with opposing counsel, Susan

Vance, about this Motion. By the time of this Motion’s filing, I had

not yet heard a response back on Appellees’ position. On April 24,

2015, this Motion was served on opposing counsel, listed below, via

this Court’s e-filing system or facsimile:

     Wallace B. Jefferson
     Susan Vance
     ALEXANDER DUBOSE JEFFERSON & TOWNSEND
     Congress Avenue, Suite 2350
     Austin, Texas 78701-3562
     (512) 482-9303 – Facsimile

     Jeffrey S. Hawkins
     Grant T. McFarland
     State Bar No. 13598200
     PRICHARD HAWKINS MCFARLAND
           & YOUNG, LLP
     10101 Reunion Place, Suite 600
     San Antonio, TX 78216
     (210) 477-7450 – Facsimile

     Francisco Martinez, III
     LAW OFFICE OF FRANCISCO MARTINEZ, III
     546 Madison Street
     Eagle Pass, Texas 78852
     (830) 757-0688


                                         /s/Kimberly S. Keller
                                         Kimberly S. Keller




                                   -3-